DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/11/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites in part, “a thickness of at least partial region . . . “appears to be an error and should probably read, “a thickness of at least a partial region” to avoid confusion. Please check and correct all occurrences in the claim(s). Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-4, 10-11, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 2019/0273217 in view of Gupta 2017/0160766.
Regarding claim 1, Lee discloses a display panel (Fig 1), comprising: a flexible substrate (100 including 200), wherein the flexible substrate includes an intermediate region (100) and a preset bending region (200) located at least one side of a periphery of the intermediate region (as depicted Fig 2); a display layer (300) located at a side of the flexible substrate (Fig 2); and a transparent cover film layer (500) located at a side of the display layer away from the flexible substrate (Fig 2), wherein the transparent cover film layer includes a first portion (curved part of 500) located at a side of the display layer away from the intermediate region (curved part of 500 located at side 302 away from intermediate region, Fig 2), and a second portion (planar part of 500) located at a side of the display layer away from the preset bending region (see Fig 2), wherein the first portion is connected to the second portion (as depicted Fig 2). 
Lee discloses the claimed invention except for a thickness of at least partial region of the second portion progressively decreases in a direction away from the first portion.
(12, par 0024, Fig 2b) having a thickness of at least partial region of a second portion (near 12p, Fig 2b) progressively decreases in a direction away from a first portion (near 12r).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee’s transparent cover film where the thickness of the second portion progressively decreases in a direction away from the first portion, as taught by Gupta, in order to create a harder/thicker surface structure at certain points of the device, such as the ends/corners that may be more vulnerable to breaking due to sudden impact, thereby creating a more rigid exterior that improves structural integrity.
Regarding claim 2, Lee in view of Gupta discloses the display panel according to claim 1, Gupta teaches wherein a thickness of the second portion progressively decreases from a position where the second portion is connected to the first portion in a direction away from the first portion (Fig 2b).
Regarding claim 3, Lee in view of Gupta discloses the display panel according to claim 1, Lee teaches wherein the display layer includes a plurality of light-emitting devices (‘PX’ Fig 1); and the transparent cover film layer includes a thin film encapsulation layer (400), and the thin film encapsulation layer is configured to encapsulate the plurality of light-emitting devices (Fig 8).
claim 4, Lee in view of Gupta discloses the display panel according to claim 1, Gupta teaches wherein the first portion includes at least one film layer disposed in a stack, the second portion includes at least one film layer that is connected in one-to-one correspondence to the at least one film layer of the first portion, wherein a thickness of at least partial region of the at least one film layer of the second portion progressively decreases in a direction away from the first portion (Figs 2a, 2b).
Regarding claim 10, Lee in view of Gupta discloses the display panel according to claim 2, Gupta teaches wherein a thickness of the first portion is uniform, and a thickness of the position where the second portion is connected to the first portion is equal to a thickness of the first portion (Fig 2b).
Regarding claim 11, Lee in view of Gupta discloses the display panel according to claim 1, wherein the flexible substrate further includes an edge region (120) located at a side of the preset bending region away from the intermediate region (Fig 2); and the transparent cover film layer further includes a third portion (400) located at a side of the display layer away from the edge region, wherein the third portion is connected to the second portion (Figs 2, 8).
Regarding claim 14, Lee in view of Gupta discloses a display device, comprising the display panel according to claim 1 (Title--Lee).
Regarding claim 22, Lee in view of Gupta discloses the display panel according to claim 1, Lee teaches wherein the preset bending region is configured to be bendable toward a direction away from the display layer (Fig 2).

Allowable Subject Matter
Claims 5-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, the display panel according to claim 4, wherein the first portion includes a first organic layer; and the second portion includes a second organic layer, wherein the first organic layer is connected to the second organic layer, and a thickness of at least partial region of the second organic layer progressively decreases in a direction away from the first organic layer.
*Claims 6-7 depend, either directly or indirectly, from claim 5 and are therefore allowed for at least the same reasons.
Claim 8, the display panel according to claim 1, further comprising: a thin film encapsulation layer and a bonding layer that are both located between the display layer and the transparent cover film layer, wherein the display layer includes a plurality of light-emitting devices; the thin film encapsulation layer is configured to encapsulate the plurality of light-emitting devices, and the bonding layer is configured to bond the thin film encapsulation layer and the transparent cover film layer.
Claim 9, the display panel according to claim 1, wherein the display layer includes a plurality of light-emitting devices, each of the plurality of light-emitting devices includes a top-emitting light-emitting device; and the top-emitting light-emitting device includes a reflective electrode, a light-emitting functional layer, a trans missive electrode, and a capping layer that are disposed sequentially away from the flexible substrate. 
Claim 12, the display panel according to claim 11, wherein a thickness of the third portion progressively decreases from a position where the third portion is connected to the second portion in a direction away from the second portion; or a thickness of the third portion is equal to a thickness of the second portion at a position where the third portion is connected to the second portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
November 18, 2021